No. 98-60338
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60338
                         Summary Calendar



HOWARD SHAW,

                                          Petitioner-Appellant,

versus

WALTER BOOKER;
MIKE MOORE, Attorney General,
State of Mississippi,

                                          Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:97-CV-671-B-N
                       - - - - - - - - - -
                          July 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Howard Shaw, Mississippi state prisoner # 78003, is serving

a life sentence stemming from his role in a bank robbery in

McComb, Mississippi.   He appeals the denial of his 28 U.S.C.

§ 2254 petition for habeas corpus relief.   Shaw argues that his

attorney rendered constitutionally deficient representation

because (1) he failed to object to evidence elicited by the state



on direct examination that a co-indictee had been convicted and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-60338
                                  -2-

sentenced for the same crime; (2) he failed to object to evidence

of Shaw’s prior felony convictions; and (3) he failed to subpoena

alibi witnesses who would have testified that Shaw was in

Milwaukee, Wisconsin, on the day of the bank robbery.

     To merit habeas relief on a claim of ineffective assistance

of counsel, a habeas petitioner must satisfy a two-prong test by

demonstrating both constitutionally deficient performance by

counsel and actual prejudice as a result of such ineffective

assistance.     Strickland v. Washington, 466 U.S. 668, 687 (1984).

     The state presented overwhelming evidence implicating Shaw

in the bank robbery.    One witness, Willie Dawson, testified that

Shaw was in Pike County, Mississippi, the day before the bank

robbery.   Officer Charles Roland identified Shaw as one of the

suspects he saw fleeing from the bank.      Bank teller Tommie Bass

identified Shaw as one of the robbers.      Co-defendant Antoinette

Atterbury testified that Shaw was one of the bank robbers.

Shaw’s wallet and social security card were recovered from the

get-away car.    The get-away car was registered to Shaw’s sister

in Milwaukee.    The vehicle registration was also found in Shaw’s

wallet.

     In light of the overwhelming evidence of guilt, Shaw is

unable to show a reasonable probability that but for counsel’s

alleged errors, the result of the proceeding would have been

different.    See Strickland, 466 U.S. at 694.    Accordingly, the

district court’s denial of Shaw’s habeas petition is AFFIRMED.